Citation Nr: 1144982	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a head disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a cervical disorder claimed under 38 U.S.C. § 1151.  

6.  Entitlement to service connection for a low back disorder claimed under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from July 1954 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied service connection for PTSD, a bipolar disorder, and a head, neck, and back disorder.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  A review of the medical evidence indicates that the Veteran has been diagnosed with a bipolar disorder, anxiety disorder, and severe depression, among other conditions.  He has been found to possess positive PTSD traits, and there is a notation in the VAMC treatment records of PTSD.  There is not however a confirmed diagnosis of PTSD.  Thus, the claim of service connection for PTSD is recharacterized as an acquired psychiatric disability, to include PTSD.  

The issue of entitlement to a head, neck, and back disorder has been recharacterized to three separate issues as the Veteran has distinctly different conditions involving the head, neck, and low back.  
The Board further notes that the appellant has filed additional claims for entitlement to service connection for head, neck, and low back disorders under 38 U.S.C. § 1151.  The RO did not act on the claim for entitlement to service connection for a head disorder under 38 U.S.C. § 1151, and it is referred back to the RO for further action.  

The issues of entitlement to service connection for a cervical disorder and a lumbar disorder claimed under 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's stressors are not credible.

3.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

4.  The Veteran's does not have a diagnosis of PTSD that is causally or etiologically related to his military service.

5.  An acquired psychiatric disability other than PTSD did not manifest to a compensable degree within one year of service.

6.  The weight of the evidence is against a link between an acquired psychiatric disability other than PTSD and service.

7.   The competent evidence is against finding that the Veteran has a current head disability that is etiologically related to a disease, injury, or event in service.

8.   The competent evidence is against finding that the Veteran has a current neck disability that is etiologically related to a disease, injury, or event in service.

9.   The competent evidence is against finding that the Veteran has a current low back disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).  

2.  An acquired psychiatric disability other than PTSD was not incurred or aggravated by active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran does not have a current head disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
 
4.  The Veteran does not have a current neck disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
 
5.  The Veteran does not have a current low back disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to inform the claimant of each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a July 2004 letter, the RO notified the appellant of the evidence needed to substantiate his claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's claim for an acquired psychiatric disorder, to include PTSD is based on a claim of multiple sexual assaults in service.  The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, in May 2005, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In an undated formal finding included in the claims file, the RO determined that it was reasonably certain that the Veteran's service treatment records did not exist and further efforts to obtain them would be futile.   

The appellant was notified by VA in a letter in April 2005 that he could obtain alternative sources of information to support his claim.  There is no indication in the record, that the alleged assaults in service were contemporaneously reported to any source that would have reduced the account to writing.   In fact, the Veteran testified in a DRO hearing that he only told the base chaplain that he was raped.  The chaplain allegedly told him not to tell anyone else about the incidents or he would be killed.  No pertinent evidence has been identified by the Veteran.  Consequently, there are no formal records of the incident which could be obtained.  

It is clear that further efforts to obtain service records would be futile.  VA has obtained private and VA medical records identified by the Veteran but these refer to treatment no earlier than 1984 (over 26 years after service).  The Veteran did not report any earlier treatment for his acquired psychiatric disorder including PTSD, or for head, neck, or low back disabilities. The RO was unable to corroborate the appellant's stressors as he had not provided any verifiable details regarding the alleged personal attacks.  Accordingly, no further attempt at verification is necessary. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that while there is competent evidence of current acquired psychiatric disability and of head, neck, and back disabilities; there also is not sufficient evidence to indicate any evidence of complaints, treatment or diagnosis of an acquired psychiatric disability, or of a head, neck, or back disability during service.  The Veteran bases his theory of service connection for an acquired psychiatric disorder including PTSD on multiple sexual traumas and rapes during service; he bases his theory of service connection for a head, neck, and back disorder on an alleged fall down a flight of steps in which he injured his tailbone during service.  Private treatment records reveal that the first post service treatment for a head, neck, and back condition occurred in June 1984 after the Veteran was involved in a serious plane crash (over 26 years after service); a cerebral concussion was also noted at that time and subsequently psychiatric conditions were treated and diagnosed.  There is insufficient evidence of incidence in service and insufficient evidence of a nexus to service.  In addition the Veteran has testified at an October 2008 DRO hearing that he was not treated or diagnosed for any of these conditions prior to the 1984 plane crash.  The only evidence of a link to service regarding the head neck, and back disorders are the Veteran's own statements which, by themselves, are insufficient to establish that the conditions may be associated with service such that an examination is required because they are a generalized conclusory statement of etiology by a layperson.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus there is no duty to provide a VA examination regarding the claims for service connection for a head, neck, or back disorder.  See 38 C.F.R. § 3.159(c) (4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for an acquired psychiatric disorder, to include PTSD, there is no evidence of a psychosis within one year of service.  While a VA clinician has indicated that his psychiatric disability is related to service and the alleged multiple sexual assaults, the opinion is based on the Veteran's unsupported allegations and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  In any event without evidence establishing that an event, injury, or disease occurred in service, the second prong of McClendon has not been met. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court regarding an acquired psychiatric disorder, to include PTSD. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a psychosis, arthritis of the head, neck or back within one year of service.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As noted above, the Veteran's service treatment records were unavailable and may have been burned in the 1973 fire at the National Records Center (NPRC). The Board is aware that in such cases VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind. 

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the award of service connection for an acquired psychiatric disorder including PTSD; and, head, neck, and back disabilities.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


IIIa.  Acquired psychiatric disorder to include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

If a PTSD claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f). 

The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressors do not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of the claimed stressor. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD.  The Veteran has contended essentially that he incurred PTSD during active service.  

The Veteran's DD 214 reflects that he did not serve during any period of war, and he served as an accounting specialist.  His only service award was the National Defense Service Ribbon.  

The Veteran does not alleged any combat service.  He claims that his acquired psychiatric disorder to include PTSD is related to being rape continuously by 3 other service men over a 4 month period while stationed in the Azores in 1955.  He reported being threatened with beatings or death if he resisted or reported the rapes.

The records contain an August 1984 letter from Manuel Ochoa, M.D., noting the appellant incurred injuries in a small airplane crash in June 1984.  He sustained head, neck, chest, and back injuries.  He reported constant pain to the top of his head which occasionally extended to involve his neck.  The diagnosis included status post, brain concussion.  The Veteran was found to be totally disabled as a result of all of his injuries.

In an October 1988 psychiatric examination, Alexander, M. Bueler, M.D., noted historically that the Veteran suffered head injuries in the airplane crash.  In 1986 he was hospitalized for observation after an apparent suicide attempt.  He reportedly wanted to kill himself with a gun.  He also reported taking overdoses "a couple of times" in 1986 and 1987.  He also had been experiencing syncope episodes for the past 7-8 months.  The diagnosis was major depression, recurrent, chronic with psychomotor retardation; R/O, dysthymia, severe, secondary to disability, late onset; and, SP cerebral concussion, remote associated with headaches.  

September 2000 VAMC treatment records revealed the Veteran admitted to cocaine dependency for 11/2 years after finding his mother's body after she committed suicide in 1984, after "I lost all of her money."  He reported that his wife periodically poisoned his meals with rat poison for 18 years during their 22 year marriage.  She had been institutionalized for the past 4 to 5 years.

May 2003 VAMC treatment records record past diagnoses of depression, and anxiety disorders since 1984; and, a questionable diagnosis of bipolar disorder.

By rating action in June 2005 service connection for PTSD and for a bipolar disorder also described as major depression were denied.  In making that determination the RO noted the unavailability of the Veteran's STRs and no evidence of a psychosis within one year of service.  In addition the RO noted no evidence of a confirmed diagnosis of PTSD.  

The file also contains numerous letters from the Veteran's VAMC treating psychiatrist, including:

      An October 2005 letter noting that the Veteran was under his care for a bipolar disorder.  His psychiatric history included numerous psychiatric hospitalizations with electro convulsive treatment (ECT) and several suicide attempts.  The clinician also noted the Veteran appeared to have been the victim of sexual assault in service which significantly exacerbated his psychiatric condition.  The Veteran stated that he sought treatment in service but was told his records burned in the NPRC fire.  The clinician requested the RO assist the Veteran and procure a VA examination for his mental diagnosis (bipolar disorder) and evaluate for military sexual trauma (MST).

      An October 2007 letter noted concern by the Veteran that he had been denied service connection for PTSD for a series of sexual assaults while in service in the Azores in the 1950s.  The clinician noted that only 16 percent of rapes were reported, and that undoubtedly reports from male victims were lower.  To be repeatedly sodomized constituted a strenuous condition that to a victim was akin to combat.  While the Veteran had been diagnosed with a bipolar disorder related to MST for decades; he noted the Veteran had only recently come to be able to address this trauma in therapy.  The clinician requested the RO assist the Veteran and procure a VA examination for PTSD and evaluate for military sexual trauma (MST).

      A June 2008 letter which appeared to be a duplicate of the October 2005 letter and was redated.

A June 2008 letter which appeared to be a duplicate of the October 2007 letter. 

      An August 2009 letter from the treating psychiatrist noting he had been the Veteran's attending psychiatrist for nine years, and had written several letters with respect to the Veteran's effort to obtain service connection for PTSD and severe depression due to MST and gang rapes.  The clinician repeated most of his previous arguments.  He again requested the RO assist the Veteran and procure a VA examination for PTSD and evaluate for MST.

      A September 2010 letter essentially repeating the August 2009 letter noting he had been the Veteran's attending psychiatrist for the past ten years.  

The Board notes that while the clinician has made numerous requests that the RO schedule a VA examination for PTSD, in none of the letters does the clinician offer a diagnosis of PTSD; although acknowledging he has treated the appellant for ten years.  
      
An October 2007 VAMC record from the same VAMC treating psychiatrist noted that the Veteran reported stressors which gave the impression of PTSD due to MST/bipolar disorder NOS with depression-history of MST not 5150 able at this time-usual manipulative expressions of suicide ideation.

At an October 2008 DRO hearing the appellant testified that he was stationed at Lajes Air Field in the Azores during service.  About a week after he arrived three airmen raped him.  He only recalled their first names (although he roomed with one of them for about 4 months).  He was continually raped by them over a three month period.  The rapes only ended when all three of the airmen were transferred back to the USA.  He only told the base chaplain that he was sexually raped, and gang banged, and the chaplain's comment to him was, "that if I told anyone, I would be killed."

He also testified that about a month after telling the chaplain, the three airmen took him to the place where he would have been shoved off of a cliff if he reported them.  They climbed over three walls of volcanic rock and went through a gate.  When they got to the cliff, they removed a sock from his mouth and removed a blind fold.  He was shown where they would push him off the cliff if he reported the rapes.  The Veteran noted that numerous people on that base disappeared; more Naval then Air Force people.  He testified that he had been treatment in the base hospital for a bloody rectum but never reported it as a rape.  He told the doctor whom he named as Dr. Holland that it was due to a large bowel movement.

The Veteran further testified to being involved in a plane crash in 1984.  Everyone but three individuals had been killed in the crash.  He reported that he had not been diagnosed with a mental disorder on separation from service.  His initial diagnosis of a mental disorder was subsequent to the plane crash in 1984.

The Veteran further testified that he told the chaplain in service that he had a bipolar disorder and depression.  At that point, the DRO asked him if he had been diagnosed in service by a physician.  The Veteran stated that he had not been treated or diagnosed in service by a doctor, but that his combined mental disorders were caused by the rapes in service.  He confirmed that he had not actually been diagnosed with any mental disorders until after the June 1984 air plane crash.  

A review of the post service treatment records is silent as to any complaints, treatment, or diagnosis of any acquired psychiatric disorder including PTSD prior to the air crash in 1984.  The Board notes that the lack of service treatment.  However as noted in the October 2008 DRO hearing the Veteran testified that he was not treated or diagnosed with any psychiatric disorder in service, nor was he diagnosed with any psychiatric disorder until after he was injured in the June 1984 plane crash.  

The VAMC treatment record reveals a long history of psychiatric disorders beginning sometime after 1984.  The diagnoses were a bipolar disorder; major depression, a history of an anxiety disorder, and an impression of PTSD.  

As noted an April 2005 letter, informed the appellant of alternative forms of evidence which may be used to corroborate the claimed stressors, such as lay statements, records from law enforcement agencies, statements from family members and statements from fellow service members or clergy.  The appellant did not provide any alternative form of evidence which could be used to corroborate any claimed stressors.  The appellant did not offered any detail that would permit corroboration of any personal assault.   In order to be researched, incidents must be reported and documented.  Cohen, 10 Vet. App. at 134.  The appellant has not identified any other stressor that could be independently verified.  The Board further notes that the appellant has not submitted any statements from former service comrades, nor has he submitted or identified any other evidence that would corroborate the occurrence of any claimed in-service stressful experience.
 
Accordingly, the appellant does not appear to have a clear diagnosis of PTSD, his treating clinician believes his acquired psychiatric disorder was based on his reported in service MSTs.  Even, if the clinician were to offer a clear diagnosis of PTSD based on the Veteran's account of the uncorroborated stressors reported by the appellant, the appeal would fail.  Generally, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  In reaching this determination the Board has considered the guidance established in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) and has considered the concerns expressed in the dissent.  Here, we do not have a bright line.  Rather, we find that the accounts of the appellant to be not credible and a medical opinion based upon an inaccurate factual premise to be equally inaccurate.  Here, in this case, his recounting to medical professionals does not qualify as credible supporting evidence or other indicia that the events did in fact occur.  We again note that we have considered all the evidence of record in determining whether there is corroboration.  Id.

In the absence of credible evidence that a claimed in-service stressor occurred the criteria for service connection for PTSD are not met and the claim must be denied.  In reaching this conclusion, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


IIIb. Acquired psychiatric disorder other than PTSD

Regarding an acquired psychiatric disorder other than PTSD, the Board acknowledges again that the service treatment records are unavailable.  The Veteran's assertion including as reported in his testimony was that although he reported that he told the chaplain in service that he had a bipolar disorder and depression, he also denied treatment by a physician in service.  Finally he testified that he had not been treated or diagnosed with any psychiatric disorder until after he was injured in the June 1984 plane crash.  

This accident actually occurred over 26 years after separation from service.  At that time he suffered a traumatic brain injury in the plane crash.  There are no records of any treatment for any acquired psychiatric disorder post service until 1984.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran currently is being treated for various acquired psychiatric disorders including a bipolar disorder and severe depression.  The Veteran's post-service VA treating physicians has related his 
psychiatric disability to service and the alleged MSTs as noted previously, the opinion is based on the Veteran's unsupported allegations and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the contemporaneous findings at service separation, and the absence of complaints or treatment for many years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  There is no evidence of treatment for any psychiatric disorder within one year of the Veteran's separation from service in November 1957.  Any possible acquired psychiatric disorder as a consequence of the Veteran's airplane crash head injuries would also not relate to his period of service as the accident clearly occurred over 26 years after service separation.   For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Board acknowledges the Veteran's own contentions with regard to his belief that his current acquired psychiatric disorder symptoms are etiologically related to his military service.  Some disabilities are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present testimony regarding the details of his service and his recollections concerning his symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current acquired psychiatric disorder symptoms, first diagnosed approximately in 1984.

In this case, there is no evidence of symptoms of a psychosis within one year of service.  The first evidence of any treatment for any acquired psychiatric disorders was in 1984 treatment records, which is over 26 years after service.  Therefore, the Board finds that the Veteran's acquired psychiatric disorders did not manifest to a compensable degree within 1 year of service and service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Thus, on the basis of all the evidence of record, the Board finds that the most probative evidence demonstrates that the Veteran's acquired psychiatric disorders including PTSD are not attributable to his military service.  Even considering the Veteran's lay statements with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection for an acquired psychiatric disorder including PTSD.  

Competent medical evidence is required to establish an etiological nexus between the claimed disability on appeal and military service.  See Jandreau, 492 F.3d at 1372.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus for an acquired psychiatric disorder.  As described above, the weight of the evidence is also against a finding of continuity of symptomatology.

In sum, the Board finds that the preponderance of the evidence indicates that an acquired psychiatric disorder including PTSD was not shown in service or for years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder including PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

IV.  Analysis- Head, Neck and Back Disorders

Although, the Veteran's service treatment records are not available and thought to have been destroyed in the 1973 NPRC fire; his post service treatment records are silent as to any complaints, treatment, or diagnosis of any head, neck, or back complaints, injuries, treatment, or diagnoses until after a serious plane crash in June 1984.   

An August 1984 letter from Manuel Ochoa, M.D., noted the Veteran incurred injuries in a small airplane crash in June 1984.  He struck the steel supports in the airplane sustaining head, neck, chest, and back injuries.  He reported constant pain to the top of his head which occasionally extended to involve his neck, and back. The diagnosis was status post, brain concussion; severe musculoligamentous injury involving the cervical spine, C5-C7; probable radiculopathy, C6-C7;ligamentouds injury involving the thoracolumbar spine; ligamentous injury involving the lumbar spine; radiculopathy, left L4-L5, L5-S1; R/O fracture, lumbar vertebrae. He was found to be totally disabled as a result of all of his sustained injuries.

At an October 2008 DRO hearing the Veteran testified that he fell down two flights of steps and chipped his tailbone during service.  He went to the hospital and was X-rayed.  He indicated that the X-rays revealed that L-1, L-2, and L3 were badly damaged.  He was treated by being given a donut cushion to sit on for a month or two.  It has now gotten worse and includes L4, L5, and his cervical spine.  He then indicated that his clavicle was also seriously injured.  He was asked why he wasn't operated on in service that if his injuries had been so bad.  The Veteran testified that he was unconscious in the hospital for two months after the injury.  His testimony became more confusing when he referred to falling off of a 25 foot cliff and also falling down in his driveway.  It became apparent that the Veteran was referring to several different incidents other than the alleged fall on his tailbone which he originally related to service.

There is no medical evidence of any post service treatment until after June 1984 when the Veteran began treatment for his plane crash injuries.  The file contains treatment records and a Social Security disability determination with medical records.

Based on the evidence of record, the Board concludes that service connection for head, neck, and back disabilities are not warranted.  The evidence of record indicates that the Veteran's head, neck, and back disabilities occurred 26 years subsequent to his period of service in 1984.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered an injury to the head, neck, and back during service.  He testified at his October 2008 DRO hearing that he injured his tailbone during service.  His initial claim gave no allegations of any actual head, neck, or back injuries in service.  His testimony did not give any credible evidence of any head, neck, or back disabilities prior to the post service plane crash.  

While he claimed to have a continuity of head, neck, and back symptomatology since service; he testified, in essence, that he injured his back in the 1984 plane crash and was receiving compensation for a back injury cause by that crash.  At the October 2008 personal hearing his testimony was unclear and not entirely focused on the questions asked by his representative.

In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service injury, and his assertions of a continuity of symptomatology thereafter.  That said the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injury and continuity of head, neck, and back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

The Board finds the Veteran's report of the in service tailbone injury inconsistent with the medical evidence of record and the Veteran's own contemporaneous statements.  The Veteran claims to have injured his head, neck, and back during service but describes no in-service injury other than a chipped tailbone for which he was treated with a donut cushion to sit on for about two months.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced injury or complaints in service.  Rather, this is a case in which the record shows, at most, that the Veteran may have injured his tailbone in service.  However the evidence clearly shows that he suffered severe injuries to the head, neck, and back, over 26 years after separation from service.      

Based on the foregoing contemporaneous medical evidence and lay statements that show, at most, that the Veteran may have injured his tailbone in service which was treated and resolved after two months with conservative treatment i.e. the use of a donut cushion.  The Veteran's current description of the tailbone injury as head, neck, and back disorders continuing to cause pain and disability for 55 years after service to the present time is not credible.  In short, the Board gives greater credence and weight to the contemporaneous medical records showing no medical treatment for the head, neck, and back until 1984, or over 26 years after service, and the Veteran's statements filed in this matter than to the recent assertions describing the incident and his representations of a continuity of head, neck, and back symptomatology, which were first made immediately prior to filing a claim for entitlement to service connection.  

The Veteran's statements are simply not credible evidence in this case.  As discussed above, there are objective documents and the Veteran's own statements indicate no evidence of any actual in service head, neck, or back injuries.  The lack of any treatment records for head, neck, and back disabilities since service and for over 26 years afterwards, renders his current representations as to a continuity of head, neck, and back problems since service less than credible.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

As there is no credible evidence of a continuity of symptomatology since service, no indication that the Veteran is competent to render a medical opinion otherwise linking his current disabilities to service, and there is no other medical evidence linking any current head, neck, or back disabilities to any incident of military service, the Board concludes that the preponderance of the evidence is against granting service connection.  

ORDER

Entitlement to service connection for an acquired psychiatric disorders including PTSD is denied.

Entitlement to service connection for a head disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a back disorder is denied.


REMAND

The June 2005 rating decision that was appealed by the Veteran included the denial of his claim for service connection for head, neck, and back disorders.  Subsequent to the appeal being perfected, the Veteran in December 2009 filed a claim for entitlement to service connection for head, neck, and back disorders claimed under 38 U.S.C. § 1151.  The RO in turn denied service connection for a lumbar and a cervical disorder under 38 U.S.C. § 1151 by rating decision in September 2011  (The  claim for entitlement to service connection for a head disorder under 38 U.S.C. § 1151 is referred back to the RO for action).  These were erroneously considered by the RO as part of the perfected appeal currently before the Board.  The RO then issued a September 2011 supplemental statement of the case.  Moreover, the Veteran by this action may be led to believe that his 1151 claim has been perfected for submission to the Board when in fact it has not been perfected.  The issues should be remanded, not referred, to the RO for issuance of an SOC to include the notification of the Veteran's appellate rights.  Malincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claim is remanded for the issuance of an statement of an SOC addressing the Veteran's claims for entitlement to service connection for neck and back disorders claimed under 38 U.S.C. § 1151.  See 38 C.F.R. §§ 3.160(c), 19.26 (2008); See also Manlincoln, 12 Vet. App. at 240-241. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should issue a Statement of the Case to the Veteran, addressing the issues of entitlement to service connection for neck and back disorders claimed under 38 U.S.C. § 1151.  The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302(b). To perfect the appeal, he must timely file a substantive appeal, otherwise the appeal should be closed without returning to the Board.

2.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).
Department of Veterans Affairs


